Exhibit 99.1 DEBTOR:Perseon Corporation MONTHLY OPERATING REPORT CHAPTER 11 CASE NUMBER:16-24435 RKM Form 2-A COVER SHEET For Period Ending:5/23/2016 to 5/31/2016 Accounting Method: ☒ Accrual Basis ☐ Cash Basis THIS REPORT IS DUE 14 DAYS AFTER THE END OF THE MONTH Debtor must attach each of the following reports/documents unless the U. S. Trustee has waived the requirement in writing.File the original with the Clerk of Court.Submit a duplicate, with original signature, to the U. S. Trustee. Mark One Box for Each Required Document: Report/Document Attached Previously Waived REQUIRED REPORTS/DOCUMENTS ☒ ☐ 1. Cash Receipts and Disursements Statement (Form 2-B) ☒ ☐ 2. Balance Sheet (Form 2-C) ☒ ☐ 3. Profit and Loss Statement (Form 2-D) ☒ ☐ 4. Supporting Schedules (Form 2-E) ☒ ☐ 5. Quarterly Fee Summary (Form 2-F) ☒ ☐ 6. Narrative (Form 2-G) ☒ ☐ 7. Bank Statements for All Bank Accounts IMPORTANT: Redact account numbers and remove check images ☒ ☐ 8. Bank Statement Reconciliations for all Bank Accounts -1- I declare under penalty of perjury that the following Monthly Operating Report, and any attachments thereto are true, accurate and correct to the best of my knowledge and belief. Executed on:7/18/2016 Print Name:Clinton E. Carnell Jr. Signature: /s/Clinton E. Carnell Jr. Title:CEOand President Rev. 12/10/2009 -2- DEBTOR: Perseon Corporation CASE NO: 16-24435 RKM Form 2-B CASH RECEIPTS AND DISBURSEMENTS STATEMENT For Period:5/23/16 TO 5/31/16 CASH FLOW SUMMARY Current Month Accumulated 1. Beginning Cash Balance $ $ 2. Cash Receipts Operations - - Sale of Assets - - Loans/advances - - Other $ $ Total Cash Receipts $ $ 3. Cash Disbursements Operations ) ) Debt Service/Secured loan payment - Professional fees/U.S. Trustee fees - Other - Total Cash Disbursements $ ) $ ) 4. Net Cash Flow (Total Cash Receipts less Total Cash Disbursements) 5. Ending Cash Balance (to Form 2-C) $ $ -3- CASH BALANCE SUMARY Financial Institution Book
